Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks (AFCP) filed 03/30/21.  Claims 1-4, 6-8, 10-12, 14 and 15 are pending.  Claims 5, 9, 13, 16 and 17 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The previous 112 amendment is withdrawn in view of applicant’s amendment and remarks.  After careful consideration of the evidence as a whole, the examiner agrees that the skilled artisan would understand the components which fall within the claimed “graphite component” and “conductive material”.
With respect to the prior art, the certified English language transition has overcome the rejection over US 10,439,223.  Likewise, the claim amendments have overcome the rejection over US 9,666,863 as the reference does not disclose or fairly suggest the instantly recited percentages of Si-M, SiO2, or SiC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 2, 2021